I concur in the opinion of Judge Simpson that the act, as passed by the people of this state functioning as legislators, gave to the senior citizens a minimum of forty dollars monthly regardless of the action of the national social security board, otherwise the act is unconstitutional.
The author of the dissenting opinion in In re Hudson, 13 Wn.2d 673,  126 P.2d 765, said that a penal statute then in force furnished some light on the attitude of the legislature toward the problem there presented and served to evince a legislative recognition of the parental duty to provide a child with medical and surgical care.
In Conant v. State, 197 Wn. 21, 84 P.2d 378, the majority opinion of this court was to the effect that, under the constitution and the statute before us, old-age assistance in this state was a matter of right. In our interpretation of the statute there involved, we stated that repeal of the statute which required certain relatives of poor persons who were unable to earn a livelihood to support such poor people disclosed an intention on the part of the legislature to absolve such relatives from that legal liability. We also stated that any argument that cost of the pension program to the state would have a serious effect on the fiscal problems of this state should be addressed to the legislature and not to the court.
The dissent to that opinion was on the grounds, first, of moral duty implicit in one of the commandments written by Jehovah on Mt. Sinai imposed upon children to support their needy parents; and, second, inability of the state government to make the payments required. Further stressing disagreement with the *Page 205 
majority opinion in Conant v. State, supra, and again attacking the majority's interpretation of the statute as specious, the author of the dissenting opinion concurred, as follows, in the result of the majority opinion in Hart v. Grays Harbor County,197 Wn. 604, 86 P.2d 198:
"It seems to me that the rule laid down by the majority in theConant case and purporting to be arrived at by interpretation of Laws of 1937, chapter 156, p. 548 (Rem. Rev. Stat. (Sup.), § 9998-3 [P.C. § 6233-153] et seq.), to the effect that an applicant for old-age assistance, if qualified, becomes entitled to it as a matter of right and that the right vests as of the date of his or her application, . . . I am content, however, to see the rule disregarded, because it is so clearly and so obviously unsound."
While in a highly moral sense, it may be the duty of one to care for his or her poor relatives, in a legal sense it is not; that legal duty has been imposed upon the state. In morals, the rule laid down by our Savior is that the mere imagining or designing of evil is equivalent to the doing; but in our jurisprudence no such rule prevails. The moral duty to care for one's poor relatives is one, since repeal of the statute requiring such care, of which courts may not take cognizance. It would hardly be contended that, while the law of etiquette provides that a person civilly addressed shall return a civil answer, a court would have jurisdiction to entertain a suit to enforce this provision or punish because of its breach.
If one statute in force supplies light on the attitude of the legislature in another enactment, it cannot be gainsaid that, by the repeal of one statute and enactment of another or other statutes at the same time on the same subject, some light is not given on the attitude of the legislature toward the problem it was attempting to meet at that time. *Page 206 
In so far as the assistance of one's relatives is concerned, at the common law no legal liability rested on one relative to support another, however strong the moral duty may be. The duty of providing such support is purely statutory, and the procedure providing for its enforcement is exclusive. Conant v. State,supra.
The statute imposing the legal liability, which did not exist at the common law, upon certain relatives to support a poor relative who was unable to earn a livelihood because of mental or physical disability, was repealed by the social security statute (Laws of 1937, chapter 180) which declared that the burden of caring for the handicapped and underprivileged was a public responsibility which the state assumed. Except morally, since the enactment of Laws of 1937, chapter 180, p. 697, one relative is not liable nor responsible for the care of another relative who may be "poor" or "in need" because of mental, physical, or other handicap. Enactment of Laws of 1939, chapter 25, p. 80, did not change the moral duty to a legal one; only the needy aged were penalized if they had relatives within the statutory classification financially able to contribute to their support.
"The social security statutes manifest recognition by the state of its obligation and disclose the purpose of the legislature to redeem a promise made to the people, to relieve charitably disposed relatives, strangers, societies, associations, and other agencies of the burden of providing relief for the crippled, the blind, the needy, as the care of the handicapped and underprivileged is a responsibility of the state.
"The law is plain that, while the amount and nature of old-age assistance which the applicant shall receive, and the manner of providing it, shall be determined by the department with due regard to the conditions existing in each case, such assistance, together with the applicant's own resources and income, shall *Page 207 
not be less than thirty dollars monthly to each recipient.
"The fact that some kindly disposed stranger, or that some charitably motivated relative, is willing and financially able to pay for the clothing, lodging, and food of the respondent, in nowise absolves the state of its duty or relieves it of its obligation to grant to her old-age assistance in a sum not less than thirty dollars monthly. If respondent were compelled to beg from door to door, or if she were dependent on some one of the many charitable associations for support, her need would be no greater than if compelled, as she now is, to accept the necessary relief of food, lodging, and clothing gratuitously bestowed on her by a son-in-law and daughter (relatives who are not legally liable or responsible for her care).
"The legislature imposed a mandatory duty of payment of old-age assistance of not less than thirty dollars monthly to those who satisfy the statutory prerequisites recited above. We must declare the law as it is written.
"The naive argument that the cost to the state, in view of the fact that, on January 1, 1937, there were approximately 123,000 persons more than sixty-five years old in this state, would have a serious effect on the fiscal problems of the state, should be addressed to the legislature and not to the court." Conant v.State, 197 Wn. 21, 84 P.2d 378.
The people, acting as legislators, expressed by initiative 141 their disagreement with the dissenting opinion in Conant v.State, supra, the concurring opinion quoted above in Hart v.Grays Harbor County, supra, and Laws of 1939, chapter 25. The people do not agree that the rule enunciated in Conant v. State,supra, should be "disregarded, because it is so clearly and so obviously unsound."
I am as firmly convinced, as when I wrote the majority opinion in that case, of the correctness of the rule announced therein.(Conant v. State, supra.) In the light of the history of old-age assistance legislation *Page 208 
within this state, it is impossible for me to believe that the people, acting as legislators in enactment of initiative 141, contemplated any such construction of that initiative as has been given by the majority. A proper respect for the legislature — whether acting as a Senate and House of Representatives or the exercise by the people of the power reserved in themselves of enacting laws at the polls independent of the legislature — forbids an interpretation which would be so contrary to human nature. I am convinced that the people, acting as legislators, did not act ignorantly nor did they act dishonestly. I am sure that they were mindful of the apprehension expressed in the dissenting opinion in Conant v. State, supra:
"I am firmly of the opinion that, if this debacle occurs, it will be the fault of the majority."
After all, the debacle (demoralization of the old-age assistance program because of inadequacy of state funds to match Federal grants) is a fiscal problem which is without the province of this court. Any argument as to the possible or probabledebacle, which I do not apprehend will occur (if it occur the legislature, not the court, must provide therefor), should be addressed to the legislative branch of the government and not to the judicial. With that problem in mind, the people enacted initiative 141 as they had the right and power to do.
The foregoing opinion was written and released July 6, 1942, the same day the case was placed on the desk of the undersigned. *Page 209